DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 8/31/2020 are accepted.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, although the closest prior art of record (such as Poltorack (US 20190200888 A1), Roennow (WO2017198891A1), Lebel et al., (US 20020065454 A1), Witchey (US 20150332283 A1)) teaches A medical device that is at least partially implantable, the medical device comprising: an application component configured to apply a therapeutic treatment and/or stimulation signals to a patient; a wireless communication transceiver; a computer memory storing a parameters library and computer readable instructions; a processor configured to execute the computer readable instructions so as to: control application of therapeutic treatment and/or stimulation signals, via the application component, based on parameters stored in the parameters library.
However, none of the prior art, alone or in combination teaches receive, via the wireless communications transceiver, update data representing an update to the parameters library from an external device or system; transmit at least the update data for verification by a blockchain network and addition of the update data to a verified blockchain public ledger including the update data; receive, via the wireless transceiver, blockchain public ledger data based on the verified blockchain public ledger; validate the update to the parameters library based at least on a first condition that the received blockchain public ledger data includes the update data; when the update to the parameters library is validated, control application of therapeutic treatment and/or stimulation signals, via the application component, based on parameters stored in the parameters library including the update data; and when the update to the parameters library is not validated, control the therapy application component so that the update data is not used in view of other limitations of the independent claims.
Regarding Claim 10, although the closest prior art of record (such as Poltorack (US 20190200888 A1), Roennow (WO2017198891A1), Lebel et al., (US 20020065454 A1), Witchey (US 20150332283 A1)) teaches A system, comprising: a blockchain network of computer devices; a first medical device that is at least partly implantable, the first medical device configured to store parameters in a local first medical device parameters library; an external programmer or a cloud update system configured to set parameters in the local first medical device parameters library via wireless transmission of parameters data to the first medical device.
However, none of the prior art, alone or in combination teaches the blockchain network of computer devices configured to maintain verified blockchain public ledger versions of medical device parameter libraries for each medical device of a distribution of medical devices; the external programmer or the cloud update system configured to transmit the parameters data to the blockchain network of computer devices; the blockchain network of computer devices configured to include the parameters data in a verified blockchain public ledger version of a parameters library of the first medical device; the first medical device configured to retrieve the verified blockchain public ledger version of the parameters library of the first medical device; the first medical device configured to compare the local first medical device parameters library including the parameters data and the retrieved verified blockchain public ledger version of the parameters library to validate the local first medical device parameters library including the parameters data; the first medical device configured to, when the local first medical device parameters library has been validated, apply therapeutic treatment and/or stimulation signals to a patient based at least partly on parameters stored in the local first medical device parameters library including the parameters data in view of other limitations of the independent claims.
Regarding Claim 14, although the closest prior art of record (such as Poltorack (US 20190200888 A1), Roennow (WO2017198891A1), Lebel et al., (US 20020065454 A1), Witchey (US 20150332283 A1)) teaches A method for ensuring data integrity of an implantable medical device, the method comprising: a blockchain network of computing devices recording parameters or software data transactions with respect to an implantable device in a public ledger, the parameters or software data transactions received over a network from at least one data source.
However, none of the prior art, alone or in combination teaches the implantable medical device receiving updated parameters or software data from a cloud server or an external computing device for storage in a local storage medium; the implantable medical device installing the updated parameters or software data in the local storage medium when a public ledger version of parameters or software data for the implantable medical device matches a local storage version of parameters or software data for the implantable medical device including the updated parameters or software data; and the implantable medical device not installing the updated parameters or software data in the local storage medium when a public ledger version of parameters or software data for the implantable medical device does not match a local storage version of parameters or software data for the implantable medical device including the updated parameters or software data the implantable medical device configured to use parameters or software data installed in the local storage medium in applying therapeutic treatment and/or stimulation signals to a patient in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J STEINLE/           Primary Examiner, Art Unit 2497